Order, Supreme Court, New York County, entered September 6, 1974, insofar as appealed from, which among other things, awarded defendant wife temporary alimony and also directed plaintiff to continue to make payments of mortgage interest and amortization, taxes and insurance on defendant’s residence in Searsdale, New York, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the award of temporary alimony to $150 per week, commencing with the date of publication of the decision herein; and except as so modified the order is affirmed, without costs and without disbursements. Upon the record before us, giving due consideration to all *757of the relevant circumstances, the award of temporary alimony in the order appealed from was excessive and should be reduced to the extent indicated herein. We reiterate that any seeming inequity in a temporary award of alimony, based upon conflicting affidavits, is to be remedied by a speedy trial, where the true facts concerning the finances and standard of living of the parties can more accurately be ascertained. (Gross v. Gross, 44 A D 2d 806.) Moreover, the reduced award of temporary alimony should have no effect in the determination at the trial as to the grant of permanent alimony or the amount thereof, which determination should rest upon the evidence adduced at the trial. Concur — McG-ivern, P. J., Markewich, Kupferman, Lupiano and Steuer, JJ.